UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


SUSAN A. KHOURY,                      
               Plaintiff-Appellant,
                v.
                                                No. 03-1865
RICHARD A. MESERVE, Chairman,
Nuclear Regulatory Commission,
                Defendant-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                      (CA-02-3511-DKC-8)

                 Submitted: November 12, 2003

                     Decided: January 23, 2004

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Susan A. Khoury, Appellant Pro Se. Thomas Michael DiBiagio,
United States Attorney, Ariana Wright Arnold, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
2                         KHOURY v. MESERVE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Susan Khoury appeals the district court’s order dismissing some
claims and granting summary judgment against her on others in her
gender and national origin based discrimination and retaliation action.
Khoury alleged discriminatory denial of promotion, denial of rights
under grievance procedures, discriminatory discharge, hostile work
environment, and retaliation claims. We affirm.

   This Court reviews de novo a district court’s grant of a motion to
dismiss for lack of subject matter jurisdiction under Fed. R. Civ. P.
12(b)(1). Columbia Gas Transmission Corp. v. Drain, 237 F.3d 366,
369 (4th Cir. 2001). Before a plaintiff has standing to file suit under
Title VII, she must exhaust her administrative remedies by filing a
charge with the Equal Employment Opportunity Commission
(EEOC). Bryant v. Bell Atlantic Maryland, Inc., 288 F.3d 124, 132
(4th Cir. 2002). The EEOC charge defines the scope of the plaintiff’s
right to institute a civil suit. Id. An administrative charge of discrimi-
nation does not strictly limit a Title VII suit which may follow; rather,
the scope of the civil action is confined only by the scope of the
administrative investigation that can reasonably be expected to follow
the charge of discrimination. Id.

   A federal employee who believes herself to be aggrieved must ini-
tiate contact with a counselor within forty-five days of the date of the
matter alleged to be discriminatory or, in the case of personnel action,
within forty-five days of the effective date of the action. 29 C.F.R.
§ 1614.105(a) (July 12, 1999). A plaintiff’s failure to timely consult
an EEO counselor requires dismissal of her claims for failure to
exhaust her administrative remedies. See Zografov v. Veteran’s
Admin. Med. Ctr., 779 F.2d 967, 968-69 (4th Cir. 1985). Courts
strictly adhere to these time limits and rarely allow equitable tolling
of limitations periods. See Irwin v. Department of Veterans Affairs,
498 U.S. 89, 95-96 (1990).
                          KHOURY v. MESERVE                            3
   We conclude that the district court did not err when it dismissed
Khoury’s denial of promotion, denial of rights under grievance proce-
dures, and gender and national origin based termination claims for
failure to exhaust administrative remedies.

   This Court reviews a grant of summary judgment de novo. Higgins
v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no genuine
issues of material fact and the moving party is entitled to judgment
as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477
U.S. 317, 324-25 (1986). This Court must view the factual evidence,
and all justifiable inferences drawn therefrom, in the light most favor-
able to the non-moving party. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986).

   We conclude that viewing the evidence in a light most favorable
to Khoury, the Government is entitled to summary judgment on
Khoury’s hostile work environment and retaliation claims as a matter
of law. We also conclude that the district court did not err when it
denied further discovery on Khoury’s retaliation claim. Finally,
Khoury has waived her claim that the EEOC erred when it failed to
rule on her formal charge within 180 days because she did not assert
it before the district court. Muth v. United States, 1 F.3d 246, 250 (4th
Cir. 1993).

  Accordingly, we affirm the decision of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED